Citation Nr: 1546326	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1984 to March 1985.  As he has been awarded service connection for bilateral hearing loss and tinnitus, he is considered a "veteran" for VA purposes.  See 38 U.S.C.A. § 101(2), (24).

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in Fort Harrison, Montana. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal (VA Form 9) submitted in June 2013, the Veteran requested a Travel Board hearing before a Veterans Law Judge at his local RO.  On August 18, 2015, he was notified that a hearing had been scheduled in his appeal on September 23, 2015, at the RO in Waco, Texas.  On September 11, 2015, VA personnel contacted the Veteran to confirm that he would attend his hearing.  At that time, the Veteran indicated that he though the hearing was going to be held in Montana.  He asked that the hearing in Waco be cancelled, and rescheduled at the RO in Fort Harrison.  See September 11, 2015 VA Form 27-0820.

In this regard, the Board recognizes that the Veteran failed to request a change in the hearing date at least two weeks prior to the scheduled hearing pursuant to 38 C.F.R. § 20.704.  However, he has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  In addition, VA had scheduled him for a hearing at the wrong RO.  Therefore, the Board finds he has presented good cause to have his hearing rescheduled, and such should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the Fort Harrison RO.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

